Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20         Page 1 of 8 PageID 2494



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BILLY GIPSON,                      §
                                   §
                      PLAINTIFF,   §
                                   §
VS.                                §                CA NO. 3:20-CV-00482-S
                                   §
WARDLAW CONSULTING SERVICES, INC., §
WARDLAW CLAIMS SERVICE, LLC,       §
WILLIAM WARDLAW, MICHAEL WARDLAW, §
AND REBECCA WARDLAW [SIC],         §
                                   §
                      DEFENDANTS. §



       DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE (DOCKET NO.
        43) TO DEFENDANTS’ MOTION TO DISMISS (DOCKET NO. 32)



                                 INTRODUCTION

   Although Plaintiff, King, Jackson, and Washington each plainly signed

employment      agreements     containing    mandatory      individualized   binding

arbitration provisions and also signed multiple separate acknowledgements of

Wardlaw, Inc.’s arbitration policy, 1 Plaintiff’s Response contends “Plaintiffs 2 were

unaware of the existence of the arbitration agreements” until Defendants filed



   1   See App. Exs. 4 (King), 9-11 (Gipson), 14-16 (Jackson), 19-21 (Washington).
   2  As previously explained in Defendants’ brief in support of their motion to
dismiss (Docket No. 33, pp. 20-21), King, Jackson, and Washington are not
currently parties to the suit because the Court has not yet granted conditional
certification. E.g., Cooper v. Terminix Int’l Co., 2018 WL 1998973, at 6 (S.D. Tex.
Apr. 11, 2018), rep. and recomm. adopted, 2018 WL 1997281 (S.D. Tex. Apr. 27,
2018) (“While other individuals have filed form consent forms to opt-in to a
collective action, there is not currently any collective action to join. The court
agrees with the court in Beery that those who filed consent-to-join forms are not
yet parties to this case.”).

                                                                                    1
Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20        Page 2 of 8 PageID 2495



their motion to dismiss. More precisely, perhaps, Gipson’s attorneys were

previously unaware of the existence of the agreements.

   Now, Plaintiff’s attorneys conditionally concede the case must be dismissed

because Plaintiff signed a mandatory, binding arbitration agreement which

encompasses his FLSA claim. However, Plaintiff’s counsel seek to impose two

“conditions” on their lack of opposition to dismissal. First, Plaintiff’s lawyers

state they are unopposed “only” if the claims of Plaintiff, King, Jackson, and

Washington “relate back to the date each individual Plaintiff–Claimant filed

his/her consent to join the instant litigation.” Response, p. 2 (emphasis original).

Second, Plaintiff’s counsel also seek to limit their “consent” to a dismissal

without prejudice. Id.

   Opposing counsel’s “consent” is not necessary for the Court’s proper

disposition of the motion. Moreover, the underlying predicates of opposing

counsel’s “conditions” are erroneous.

                                   ARGUMENT

                                         I.

   PLAINTIFF’S REQUEST THAT DISMISSAL BE WITHOUT PREJUDICE
   IS WITHOUT MERIT AND SHOULD BE REJECTED.

   Citing a single case, Aetna Health Mgmt., LLC v. Benchmark Health Network,

LLC, 2020 WL 980250, at 4 (N.D. Tex. Feb. 28, 2020), Plaintiff contends the

dismissal should be without prejudice because the Court lacks jurisdiction to

decide the merits of his claim. The contention that dismissal should be without

prejudice is without merit.

   First, the Fifth Circuit has not, yet, decided whether a dismissal based on a

binding arbitration provision is a dismissal for lack of subject matter jurisdiction

or one for improper venue. See McDonnel Group, L.L.C. v. Great Lakes Ins. SE,

UK Branch, 923 F.3d 427, 430 n. 5 (5th Cir. 2019):

                                                                                  2
Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20      Page 3 of 8 PageID 2496



   Our court has not decided whether Rule 12(b)(1) or 12(b)(3) is the proper
   vehicle for a motion to dismiss based on an arbitration provision. See
   Noble Drilling Servs., Inc. v. Certex USA, Inc., 620 F.3d 469, 472 n. 3 (5th
   Cir. 2010). We have, however, accepted Rule 12(b)(3) as a proper method
   for seeking dismissal in favor of arbitration. See Lim v. Offshore Specialty
   Fabricators, Inc., 404 F.3d 898, 902 (5th Cir. 2005).

   Accord Bayco Prod., Inc. v. ProTorch Co., Inc., 2020 WL 2574626, at 12 (E.D.

Tex. May 21, 2020) (“The Fifth Circuit has not decided whether Rule 12(b)(1) or

Rule 12(b)(3) is the proper rule for motions to dismiss based on an arbitration or

forum-selection clause.”); McGee v. W. Express, Inc., 2016 WL 1622632, at 2

(N.D. Tex. Apr. 5, 2016) (same), rep. and recomm. adopted, 2016 WL 1627662

(N.D. Tex. Apr. 22, 2016) (Kinkeade, J.). Compare Gilbert v. Donahoe, 751 F.3d

303, 306 (5th Cir. 2014) (“We have held that a district court lacks subject matter

jurisdiction over a case and should dismiss it pursuant to Federal Rule of Civil

Procedure 12(b)(1) when the parties’ dispute is subject to binding arbitration.”).

   Despite Gilbert’s seemingly definitive statement regarding lack of subject

matter jurisdiction, just one year after Gilbert, Judge Owen—who authored the

Gilbert decision—wrote the opinion in Ruiz v. Donahoe, 784 F.3d 247 (5th Cir.

2015), denying rehearing. In Ruiz, Judge Owen stated “[a]lthough in Gilbert we

spoke in terms of subject-matter jurisdiction, we used the term imprecisely.” Id.

at 249. After noting the inconsistency between the equally well-settled rules that

lack of subject matter jurisdiction can never be waived, whereas the right to

arbitration can be waived, the Court concluded, “agreements to arbitrate

implicate forum selection and claims-processing rules not subject matter

jurisdiction.” Id. at 250 (emphasis added). The Ruiz analysis was adopted in In re

Acis Capital Mgmt., L.P., 604 B.R. 484, 514–15 (N.D. Tex. 2019):

   This court is persuaded by the reasoning of Ruiz and follows Ruiz’s
   explanation that the Gilbert panel was imprecise when it spoke in terms
   of subject matter jurisdiction. It is well-established in the Fifth Circuit
   that a party can waive its right to compel arbitration. See, e.g., Petroleum
   Pipe Ams. Corp. v. Jindal Saw, Ltd., 575 F.3d 476, 480 (5th Cir. 2009);
                                                                                  3
Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20        Page 4 of 8 PageID 2497



   Walker v. J.C. Bradford & Co., 938 F.2d 575, 577 (5th Cir. 1991); Tenneco
   Resins, Inc. v. Davy Int’l, AG, 770 F.2d 416, 420 (5th Cir. 1985). It is
   equally well-established that a party cannot waive challenges to the
   court’s subject matter jurisdiction; the issue can be raised at any time by
   any party or by the court sua sponte. See, e.g., Simon v. Wal-Mart Stores,
   Inc., 193 F.3d 848, 850 (5th Cir. 1999). Moreover, in the Fifth Circuit a
   court may order a stay pending arbitration instead of dismissing a case
   outright. See, e.g., Williams v. Cigna Fin. Advisors, Inc., 56 F.3d 656, 662
   (5th Cir. 1995); see also 9 U.S.C. § 3 (authorizing courts to grant stays
   pending arbitration). But when a court lacks subject matter jurisdiction
   over a controversy, it cannot enter a stay order—or any order besides an
   order dismissing the case. See Sinochem Int’l Co. v. Malaysia Int’l Shipping
   Corp., 549 U.S. 422, 434 . . . (2007) (“[O]nce a court determines that
   jurisdiction is lacking, it can proceed no further and must dismiss the
   case on that account.”). Thus if the Gilbert panel actually held that a
   dismissal based on an arbitration clause is jurisdictional, then it
   impliedly overruled many years of precedent set by many prior panels.
   Under the Fifth Circuit’s rule of orderliness, however, the Gilbert panel
   lacked the power to do so. See, e.g., Odle v. Flores, 683 Fed. App’x. 288,
   289 (5th Cir. 2017) (per curiam) (“[U]nder the rule of orderliness, to the
   extent that a more recent case contradicts an older case, the newer
   language has no effect.” (alteration in original) (quoting Arnold v. U.S.
   Dep’t of Interior, 213 F.3d 193, 196 n.4 (5th Cir. 2000))). Fifth Circuit
   precedent instead supports the conclusion that a dismissal based on an
   arbitration agreement does not implicate the court’s subject matter
   jurisdiction.

   Second, the lone case on which Plaintiff relies is wholly inapposite. Aetna

Health Mgmt., LLC v. Benchmark Health Network, LLC, 2020 WL 980250 did not

involve dismissal of a lawsuit otherwise properly within the jurisdiction of the

district court because of the existence of a mandatory, binding arbitration

agreement. Rather, the case involved a request for enforcement of an arbitral

subpoena, and the petitioner relied on the FEDERAL ARBITRATION ACT as the basis
for jurisdiction. As the Court correctly noted, the FAA is not an independent

grant of jurisdiction to the district courts. Rather, jurisdiction in a proceeding

initiated under the FAA must be predicated on some other basis of jurisdiction,

e.g., federal question jurisdiction, diversity jurisdiction, etc. Id., at 2. Because

the petitioner failed to establish complete diversity, the application for


                                                                                  4
Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20        Page 5 of 8 PageID 2498



enforcement of the arbitral subpoena was dismissed for lack of subject matter

jurisdiction. Id. The case has no application whatsoever to a situation like this

case, where a claim otherwise within the Court’s federal question jurisdiction

must be dismissed because of a binding arbitration agreement.

   Third, Plaintiff’s counsel’s request is, in fact, contrary to applicable law—

cited in Defendants’ brief in support of the motion to dismiss (Docket No. 33, pp.

18-19)—which Plaintiff wholly fails to address in the Response. As this Court,

itself, has previously repeatedly recognized, where, as here, all of Plaintiff’s

claims are referable to arbitration and the only possible future role of the Court

would be review of an arbitration award, once rendered, the Court should

dismiss with prejudice. E.g., Adam Techs. Int’l S.A. de C.V. v. Sutherland Global

Servs., Inc., 729 F.3d 443, 447 n. 1 (5th Cir. 2013) (“Although Section 3 of the

Federal Arbitration Act directs district courts to stay pending arbitration, we are

bound by our precedent which states that dismissal is appropriate ‘when all of

the issues raised in the district court must be submitted to arbitration.’” (quoting

Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir.1992)); Darrow

v. InGenesis Inc., 2020 WL 3620430, at 6 (W.D. Tex. July 2, 2020) (dismissing

with prejudice); Kapai v. Unified Bus. Techs., Inc., 2020 WL 3066646, at 7 (E.D.

Tex. May 8, 2020) (“Because the only possible role of the Court once arbitration

is complete is to review the arbitration award . . . the case should be dismissed

with prejudice.” (emphasis original), rep. and recomm. adopted, 2020 WL

3064490 (E.D. Tex. June 9, 2020); Norman v. Travelers Ins. Co., 2020 WL

2857949, at 5 (N.D. Tex. May 5, 2020), rep. and recomm. adopted, 2020 WL

2857502 (N.D. Tex. June 2, 2020) (Scholer, J.; dismissing with prejudice);

Stiggers v. Am. Express, 2020 WL 1216763, at 2 (N.D. Tex. Feb. 6, 2020), rep.

and recomm. adopted, 2020 WL 1188442 (N.D. Tex. Mar. 11, 2020) (Scholer, J.;

dismissing with prejudice); Oden v. Infosys Ltd., 2019 WL 6330573, at 2 (N.D.
                                                                                  5
Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20         Page 6 of 8 PageID 2499



Tex. Nov. 1, 2019) (“Dismissal with prejudice is warranted where a valid

arbitration agreement covers a plaintiff’s claims.”), rep. and recomm. adopted,

2019 WL 6329562 (N.D. Tex. Nov. 26, 2019) (Fish, J.); Matos v. AT&T Corp., 2019

WL 5191487, at 1 (N.D. Tex. Oct. 15, 2019) (Lynn, J.; dismissing action with

prejudice where terms of arbitration agreement required claims to be arbitrated);

Krohn v. Spectrum Gulf Coast, LLC, 2019 WL 4572833, at 4 (N.D. Tex. Sept. 19,

2019) (Scholer, J.; “Here, because all of Plaintiff’s claims against Charter will be

resolved by arbitration, the Court dismisses those claims with prejudice.”); White

v. SoftLayer Techs., Inc., 2015 WL 5052365, at 6 (N.D. Tex. Aug. 27, 2015) (Lynn,

J.; dismissing with prejudice).

   Accordingly, the Court should dismiss with prejudice.

                                         II.

   THE EFFECT, IF ANY, ON THE STATUTE OF LIMITATIONS OF
   GIPSON’S FILING OF SUIT AND OF THE NOTICES OF CONSENT TO
   JOIN FILED BY KING, JACKSON, AND WASHINGTON ARE MATTERS
   FOR DETERMINATION, IF AT ALL, BY AN ARBITRATOR AND,
   RESPECTFULLY, THIS COURT HAS NO AUTHORITY TO ADDRESS
   THE ISSUE IN THIS PROCEEDING.

   The attempt of Plaintiff’s counsel to condition their lack of opposition to the

motion to dismiss upon application of relation-back principles to the dates suit

and the notices of consent to join were filed (in the event Gipson, King, Jackson,

or Washington initiate arbitration) is utterly out of place and without authority.

The Response cites no authority for the proposition. Nor does the Response make

any attempt to explain on what basis the Court would have authority to even

address the issue in its dismissal. In fact, determination of the effect of the filing

of suit and the notices of consent on the statute of limitations in any subsequent

arbitration proceeding which might (or might not) occur would be a matter

strictly for determination by an arbitrator. Any doubt concerning whether a


                                                                                    6
Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20        Page 7 of 8 PageID 2500



particular claim falls within the scope of an arbitration provision should be

resolved in favor of arbitration. E.g., Moses H. Cone, 460 U.S. at 24-25; Jackson

v. Royal Caribbean Cruises, Ltd., 389 F.Supp.3d 431, 443 (N.D. Tex. 2019)

(Scholer, J.).

                   CONCLUSIONS AND REQUESTED RELIEF

   Defendants respectfully request that:

    the motion of Wardlaw, LLC, Wardlaw, Inc., William Wardlaw, and Michael
     Wardlaw for leave to amend (Docket No. 31) be, in all things, GRANTED;

    Plaintiff’s motion for conditional certification (Docket No. 27) be, in all
     things, DENIED; 3 and

    Defendants’ motion to dismiss (Docket No. 32) be, in all things, GRANTED
     and the Complaint be DISMISSED WITH PREJUDICE. 4

                                       Respectfully Submitted,

                                       /s/ John L. Ross
                                       JOHN L. ROSS
                                       Texas State Bar No. 17303020
                                       THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                       700 North Pearl Street
                                       Suite 2500
                                       Dallas, Texas 75201
                                       Telephone: (214) 871-8206
                                       Fax:        (214) 871-8209
                                       Email:      jross@thompsoncoe.com

                                       ATTORNEY FOR DEFENDANTS

   3 Plaintiff did not file any reply to Defendants’ response (Docket No. 33) brief
in opposition to the motion for conditional certification.
   4  The Response contends: “In an effort to minimize demand upon this
Honorable Court, Plaintiffs emailed Defendants on August 6, 2020, proposing
the Parties file a joint stipulation of dismissal of dismissal without prejudice
under Rule 41(a)(i)(A)(ii). As of the date and time of this filing—and fully aware of
the short time period with which Defendants had to respond—Plaintiffs have not
received a response.” No such email was, in fact, ever received by defense counsel.
In any event, Defendants do not agree to a joint stipulation of dismissal without
prejudice.

                                                                                   7
Case 3:20-cv-00482-S-BT Document 44 Filed 08/07/20       Page 8 of 8 PageID 2501



                          CERTIFICATE OF SERVICE

   Pursuant to Fed. R. Civ. P. 5(b)(2)(E) and 5(b)(3), I hereby certify a true and

correct copy of the foregoing document was filed electronically and notice of the

filing was thereby given to Plaintiff’s counsel on the date file-stamped by the

Clerk. Parties may access this filing through the court’s electronic filing system.

                                      /s/ John L. Ross
                                      JOHN L. ROSS




                                                                                 8
